DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
Response to Amendment
The amendment filed 10/20/2021 has been entered.
Claim 2 is cancelled. 
Claims 1, 3, 12, and 17 are amended.
Claims 1, 3-25 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (IEEE; Oct 2008).
Regarding claim 1, Kim discloses an acoustic detection system for detecting at least partly submerged targets in a sensitive area defined with respect to an infrastructure[ Abstract], wherein the detection system comprises at least one multistatic detection group[Figs: #6c,#6d], each multistatic detection group defining a detection area[Area covered by transmitter and receiver], and comprising:
a submerged transmitter transmitting at low frequencies[Tx];
a plurality of submerged receivers comprising at least two receivers[Rxl, Rx2, Rx3], each receiver of a given group forming, with the transmitter of said group, a bistatic pair, each bistatic pair generating an elementary detection area[Fig #6c and #6d has detection zones indicated by arrows near Rx1, Rx2 and Rx3] surrounding a blind zone[the zone between the transmitter Tx and each receiver is a blind zone; Fig #6b; Page 1375, Right Column discloses the RMSE zone], a blind zone associated with a bistatic pair corresponding to a non-detection zone[the zone between the transmitter Tx and each receiver is a blind zone; Fig #6b; Page 1375, Right Column], the detection area of said group being formed by all of the elementary detection areas of said receivers of the group[Figs: #6c and #6d have the detection zones of each receiver which increase overall coverage and performance],
wherein the blind zone of each receiver in a given detection group is at least partly covered by the elementary detection areas of the neighboring receivers of the detection system[Blind zone is covered by other overlap from detector as seen in Fig #6d and on page 1377, left column where transmitter to receiver range can be varied from 0.5km to 4.5km]

wherein the receivers of a given group comprise at least one reference pair, said reference pair comprising receivers that are adjacent and equidistant from the transmitter[Fig #6d, Rx1 and Rx2 receivers are at a distance to each other and equidistant from transmitter], the rectilinear segment linking the receivers of said reference pair being situated at a distance D from the transmitter, called reference transmitter - receiver distance[a line drawn connecting receivers is at a distance from transmitter], the distance of a given receiver of the group from the axis of symmetry of the reference pair[distance of Rx3 to the axis of symmetry between the two receivers Rx1 and Rx2 with a line drawn between them], from among the receivers of the group other than the receivers of the reference pair[#Rx3], depending on the reference transmitter-receiver distance D and on the distance (2x1) between the receivers of the reference pair[any receiver such as Rx3 has a geometric relationship-Selecting any point for Rx3 will create some dependence to the line between Rx1 and Rx2 and distance to transmitter-See comparison in figs below as Fig 6d of prior art in Kim on the left as compared to Fig 7A of applicants invention on the right. Both have the lines D and 2x1 and any new receiver Rx3 will have some dependence on the two lines due to the nature basic geometry].  

    PNG
    media_image1.png
    215
    287
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    368
    371
    media_image2.png
    Greyscale

Regarding claim 3, Kim discloses wherein the distance (2x1) between the receivers of the reference pair is a function of the reference transmitter-receiver distance (D) and of the minimum range Rmono of an equivalent monostatic sonar on all of the possible targets[Pages 1372-1376 discloses RR for monostatic sonar and Kim compares that to the bistatic and multistatic sonar modeling for comparing distances. The formulas and analysis shows that the distance between receivers and distance to transmitters are related and compared to monostatic sonar].  
Regarding claim 4, Kim discloses wherein the receivers of each group are arranged in at least one layer[Fig 2a has at least one layer of receivers], and
wherein, for at least one group of the system, the receivers of at least one layer of said group describe a piecewise linear form[each receiver is piecewise linear to the next receiver], the receivers of the reference pair being symmetrical about an axis of symmetry passing through the transmitter[distance of Rx3 to the axis of symmetry between the two receivers Rx1 and Rx2 with a line drawn between them the reference pair receivers are symmetrically arranged about an axis any receiver such as Rx3 has a geometric relationship-Selecting any point for Rx3 will create some dependence to the line between Rx1 and Rx2 and distance to transmitter].  
Regarding claim 5, Kim discloses the distance xi between a given receiver RX 1[Receiver Rx3 of Fig 6d], other than the receivers of the reference pair[Rx1 and Rx2], and the axis of symmetry of the form depends on the distance xi-1 between the adjacent receiver RXi-1 and the axis of symmetry[Distance from Rx3 to axis between Rx1 and Rx2], said adjacent receiver being situated between said given receiver and the axis of symmetry[Rx2 between Rx3 and axis], and
wherein that the distance of the i - th receiver from the reference receiver, situated on the same side as the 1- 1th receiver with respect to the axis[Rx3 is next to Rx2 on the side of the imaginary axis drawn between Rx1 and Rx2], depends on the index i of the receiver and on the ..  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (IEEE; Oct 2008) as applied to claims 1 and 4 above, and further in view of Leonar (Intro. Ocean Science Eng, 2006).
Regarding claim 6, Kim does not explicitly teach said distance x1 between a receiver of said reference pair and the axis of symmetry of the group is at least equal to a minimum threshold value x1min: 

    PNG
    media_image3.png
    81
    259
    media_image3.png
    Greyscale

However, it would have been obvious to one having ordinary skill in the art to have reviewed the mathematical modeling in pages 1372-1376 of the Kim reference and how to do sonar calculations with the figure and formulas on pages 6-7 of the Leonar reference and to have 
Regarding claim 7, Kim does not explicitly wherein for a linear layer of a given group such that the distance x1 is equal to the minimum threshold value, a surface area Aire(Ti) of a triangle Ti formed by a point coinciding with the transmitter of the group and two points coinciding with two adjacent receivers of said layer, divided by the cosine of an angle 61 denoting the angle of insonification of the receiver RX1 with respect to the axis of symmetry, is equal to half the surface area Aire(S) of a square S having a side equal to the minimum range of the equivalent monostatic sonar Rmono.: 
    PNG
    media_image4.png
    18
    308
    media_image4.png
    Greyscale

However, it would have been obvious to one having ordinary skill in the art to have reviewed the mathematical modeling in pages 1372-1376 of the Kim reference and how to do sonar calculations with the figure and formulas on pages 6-7 of the Leonar reference and to have modified it to obtain the required formula. One would have conducted modeling on the mathematical relationships between triangles, circles, and coordinate systems and derived such a formula based on such relationships. Indeed applicant does so in the specification from para 200- 460 where applicant obtains a formula based on mathematical relationships for the purpose of 
Regarding claim 8, Kim does not explicitly teach said distance x1 of a receiver of said reference pair from the axis of symmetry is at most equal to a maximum threshold value xlmax:
    PNG
    media_image5.png
    25
    134
    media_image5.png
    Greyscale

However, it would have been obvious to one having ordinary skill in the art to have reviewed the mathematical modeling in pages 1372-1376 of the Kim reference and how to do sonar calculations with the figure and formulas on pages 6-7 of the Leonar reference and to have modified it to obtain the required formula. One would have conducted modeling on the mathematical relationships between triangles, circles, and coordinate systems and derived such a formula based on such relationships. Indeed applicant does so in the specification from para 200-460 where applicant obtains a formula based on mathematical relationships for the purpose of optimizing an arrangement of receivers. It has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 9, Kim does not explicitly teach wherein for a linear layer of a given group, a surface area Aire (Ti) of a reference triangle Ti formed by a point coinciding with the transmitter of the group and two points coinciding with two adjacent receivers RXi-1 and RXi, of 
    PNG
    media_image6.png
    21
    278
    media_image6.png
    Greyscale

However, it would have been obvious to one having ordinary skill in the art to have reviewed the mathematical modeling in pages 1372-1376 of the Kim reference and how to do sonar calculations with the figure and formulas on pages 6-7 of the Leonar reference and to have modified it to obtain the required formula. One would have conducted modeling on the mathematical relationships between triangles, circles, and coordinate systems and derived such a formula based on such relationships. Indeed applicant does so in the specification from para 200- 460 where applicant obtains a formula based on mathematical relationships for the purpose of optimizing an arrangement of receivers. It has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 10, Kim does not explicitly teach wherein said distance x1 of a receiver of said reference pair from the axis of symmetry is at most equal to a maximum threshold value x1max and wherein the value of said distance x1 of a receiver of said reference pair from the axis of symmetry is between said minimum threshold value xlmin and said maximum threshold value x1]max.

Regarding claim 11, Kim does not explicitly teach the position of each receiver RX1 is such that a surface area Aire (Ti) of a triangle Ti is less than or equal to R2mono.cos(θM1) and greater than or equal to R2mono cos(θi ) /2, the triangle Ti being formed by a point coinciding with the transmitter of the group and two points coinciding with two adjacent receivers of said layer, the angle 61 denoting the angle of insonification of the receiver RXi with respect to the axis of symmetry and the angle θMi denoting the angle between the axis of symmetry, on the one hand, and the axis passing through the transmitter and through the point Mi corresponding to the middle of the segment defined by the receiver RXi and the previous adjacent receiver RXi-1 on the other hand.
However, it would have been obvious to one having ordinary skill in the art to have reviewed the mathematical modeling in pages 1372-1376 of the Kim reference and how to do 
Regarding claim 12, Kim does not explicitly teach wherein the receivers of each group are arranged in at least one layer,
wherein, for at least one group of the system, the receivers of at least one layer of said group describe a curved form, and
wherein the position of each receiver RXi is such that a surface area Aire (Ti) of a triangle Ti is less than or equal to R2mono.cos(θmi) and greater than or equal to R2mono cos(θi) / 2, the triangle Ti being formed by a point coinciding with the transmitter of the group and two points coinciding with two adjacent receivers RXi and RXi-1 of said layer, the angle θi denoting the angle of insonification of the receiver RXi with respect to the axis passing through the transmitter and perpendicular to the straight line passing through the receivers RXi and RXi-1, the angle θmi denoting the angle between said axis, on the one hand, and the axis passing through the transmitter and through the point Mi corresponding to the middle of the segment defined by the receiver RXi 
However, it would have been obvious to one having ordinary skill in the art to have reviewed the mathematical modeling in pages 1372-1376 of the Kim reference and how to do sonar calculations with the figure and formulas on pages 6-7 of the Leonar reference and to have modified it to obtain the required formula. One would have conducted modeling on the mathematical relationships between triangles, circles, and coordinate systems and derived such a formula based on such relationships. Indeed applicant does so in the specification from para 200- 460 where applicant obtains a formula based on mathematical relationships for the purpose of optimizing an arrangement of receivers. It has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 14, Kim does not explicitly teach each layer is configured to detect a target of minimum given index, and
wherein the product of the distance 2. xi between the two reference receivers of the reference pair of a layer and the distance DTRx between the transmitter and a reference receiver of said pair is determined as a function of the square R2mono of the detection radius of the equivalent monostatic sonar for a target of minimum given index to be detected at least by said layer, Rmono being the minimum range of an equivalent monostatic sonar on all of the possible targets.
.
Claims 13, 15, 19, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (IEEE; Oct 2008) as applied to claims 1 and 3 above, and further in view of Dix (GB 2240847 A).
Regarding claim 13, Kim does not explicitly teach at least one group having at least two layers of receivers, the layers of receivers being arranged at different reference transmitter-receiver distances.
Dix teaches that at least one group having at least two layers of receivers, the layers of receivers being arranged at different reference transmitter- receiver distances. [Fig 2a, 2c; #231 and #232 or #251 and #252 are two layers of receivers at different distances]

Regarding claim 15, Kim does not explicitly teach linear layers of receivers and/or circular layers of receivers, a linear layer comprising receivers that are substantially aligned in a line, a circular layer comprising receivers describing an at least partly circular form, some receivers being able to be shared between any two groups.
Dix teaches that at least linear layers of receivers and/or circular layers of receivers, a linear layer comprising receivers that are substantially aligned in a line, a circular layer comprising receivers describing an at least partly circular form, some receivers being able to be shared between any two groups. [Fig 2a, 2c; #231 and #232 or #251 and #252 are two layers of receivers that are either circular or partly circular in 2a or 2c which is linear or partly linear of which there is overlap meaning sharing between groups]
It would have been obvious to one of ordinary skill in the art to have modified the sonar receivers of Kim further in view of the arrangement of receivers of Dix in order to create either circular or linear layers of receivers. Doing so would give more coverage and redundancy.
Regarding claim 19, Kim does not explicitly teach the elementary detection areas of at least some of the end receivers of a given detection group at least partly overlap with the end receivers of an adjacent detection group.
Dix teaches the elementary detection areas of at least some of the end receivers of a given detection group at least partly overlap with the end receivers of an adjacent detection group. [Figs 2a-d shows overlap between groups]

Regarding claim 21, Kim does not explicitly teach at least one sensor chosen from among the group consisting of a magnetic sensor, an acoustic sensor, anon-acoustic sensor, and a classification unit configured to use information derived from the signals of the sensor or sensors to classify the target.
Dix teaches that at least one sensor chosen from among the group consisting of a magnetic sensor, an acoustic sensor, a non-acoustic sensor, [Abstract covers sonar which is acoustic and claims 6 & 7 are about magnetic sensors] and a classification unit configured to use information derived from the signals of the sensor or sensors to classify the target.[#318 of Fig 3- Classification logic system in sonar]
It would have been obvious to one of ordinary skill in the art to have modified the sensors of Kim further view of magnetic and acoustic sensors and classification unit used in Dix in order be able to better classify targets by various means.
Regarding claim 24, Kim, as modified, teaches ..... the detection radius of the equivalent monostatic sonar used to determine the positioning of each receiver RXi of the group being a function of the angle θi denoting the angle of insonification of the transmitter toward said receiver RXi, with respect to the direction of maximum transmission of the transmitter[Pages 1372-1376 teach RR for monostatic sonar and Kim compares that to the bistatic and multistatic sonar modeling for comparing distances. The formulas and analysis shows that the distance between receivers and distance to transmitters are related and compared to monostatic sonar].

It would have been obvious to one of ordinary skill in the art to have modified the sensors of Kim in further view of directional transmission used in Dix in order be able to avoid using omnidirectional transmission to better focus on the important areas.
Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (IEEE; Oct 2008) and Leonar (Intro. Ocean Science Eng, 2006) as applied to claim 14 above, and further in view of Woodsum (US 5237541 A).
Regarding claim 16, Kim does not explicitly teach said group comprises at least one first linear layer arranged between the transmitter and the infrastructure and at least one second linear layer, the transmitter being arranged between the second inner layer of receivers and the first linear layer of receivers.
Woodsum teaches that group comprises at least one first linear layer arranged between the transmitter and the infrastructure and at least one second linear layer, the transmitter being arranged between the second linear layer of receivers and the first linear layer of receivers.[Fig 1 teaches receivers on either side of the transmitter as seen from the side view]
It would have been obvious to one of ordinary skill in the art to have modified the sensors of Kim in view of Leonar further in view of layer of receivers on either side of the transmitter as used in Woodsum in order to have an extra layer of receivers for greater coverage and redundancy.
Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (IEEE; Oct 2008) as applied to claim 1 above, and further in view of Leonar (Intro. Ocean Science Eng, 2006) and Dix (GB 2240847 A).
Regarding claim 17, Kim does not explicitly teach wherein each layer is configured to detect a target of minimum given index,
wherein at least some of the receivers of all of the groups are arranged in at least two main lines of receivers, the adjacent receivers of the first line being separated from one another by a distance dintertl and the reference transmitter-receiver distance of the first line being denoted by DTRx1, the adjacent receivers of at least one other line of receivers being separated from one another by a distance dinter2 and the reference transmitter-receiver distance of said other line being denoted by DTRX2, the first line being arranged between the infrastructure and the other lines, and
wherein, for propagation losses equal to K times the logarithm of the distance of the propagation paths TL, the ratio between the product dinterl. DTRx1 corresponding to the first line and the product dinter2. DTRX2 of said other line is determined as a function of the maximum detection index deviation Δ(TS) of the possible targets:

    PNG
    media_image7.png
    23
    336
    media_image7.png
    Greyscale

Dix teaches that each layer is configured to detect a target of minimum given index,
wherein at least some of the receivers of all of the groups are arranged in at least two main lines of receivers, [Page 7 discussing distinguishing between ships compared to other false alarms and Fig 2a-d display the two main lines]
However, it would have been obvious to one having ordinary skill in the art to have reviewed the mathematical modeling in pages 1372-1376 of the Kim reference and how to do sonar calculations with the figure and formulas on pages 6-7 of the Leonar reference and to have modified it to obtain the required formula. One would have conducted modeling on the mathematical relationships between triangles, circles, and coordinate systems and derived such a 
It would have been obvious to one of ordinary skill in the art to have modified the sonar receivers arrangement of Kim further in view of the double line of receivers and the false alarm teachings of Dix in order to create multiple lines of receivers capable of distinguishing false alarms.
Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (IEEE; Oct 2008) as applied to claim 1 above, and further in view of Lerro (US 20100039751 Al).
Regarding claim 18, Kim does not explicitly teach each receiver is configured to receive signals in a frequency band lower than 30 kHz. [Though one skilled in the art would know what low frequencies should be applied in sonar].
Lerro teaches that each receiver is configured so as to receive signals in a frequency band lower than 30 kHz.[0034 teaches use of frequencies under 30kHz]
It would have been obvious to one of ordinary skill in the art to have modified the sonar receivers of Kim further in view of the frequencies used in Lerro in order to create use low frequencies for longer range in sonar.
Regarding claim 23, Kim does not explicitly teach a processing unit implementing coherent and adaptive processing of the receivers in order to receive echoes of targets on a receiver, including during the direct reception of the transmission of pulses ("Rx as Tx)
Lerro teaches that a processing unit implementing coherent and adaptive processing of the receivers in order to receive echoes of targets on a receiver, including during the direct reception of the transmission of pulses ("Rx as Tx") [0031, 0037, 0048, 0055, 0056, 0059, 0060, 0065, 0066, 0075 and 0080]
It would have been obvious to one of ordinary skill in the art to have modified the sonar system in Kim further in view of the processing system of Lerro in order to create a processor that implemented coherent and adaptive processing. Doing so would improve filtering.
Claim 20 and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (IEEE; Oct 2008) and Dix (GB 2240847 A) as applied to claim 19 above, and further in view of Leonar (Intro. Ocean Science Eng, 2006).
Regarding claim 20, Kim does not explicitly teach the detection system as claimed in claim 19, comprises at least two multistatic detection groups, and 
wherein the distance between the end receiver of a given group and the point of intersection of two groups situated in the middle of the segment linking the two adjacent end receivers between the two groups is a function of the square of the detection radius of the equivalent monostatic sonar R2mono, and of a distance DIRXL between said point of intersection and the transmitter of the given group (DTRXL), Rmono being the minimum range of an equivalent monostatic sonar on all possible targets.
However, it would have been obvious to one having ordinary skill in the art to have reviewed the mathematical modeling in pages 1372-1376 of the Kim reference and how to do 
Regarding claim 22, Kim does not explicitly teach signals of at least some of the receivers are used by said classification unit to classify the detected targets, and 
wherein each receiver is configured to operate at least acoustically simultaneously in passive and active mode, each receiver in passive mode processing frequencies lower than the frequencies processed in active mode, a passive acoustic classification being performed by slaving it from the active tracking, the acoustic or non-acoustic classification range being at least equal to half the maximum distance between two neighboring receivers, to perform classification at least when the target passes between them.
Dix teaches that the signals of at least some of the receivers are used by said classification unit to classify the detected targets [#318 of Fig 3- Classification logic system in sonar], and
wherein each receiver is configured to operate at least acoustically simultaneously in passive and active mode[Abstract teaches active and passive nodes], each receiver in passive mode processing frequencies lower than the frequencies processed in active mode[Abstract teaches 
It would have been obvious to one of ordinary skill in the art to have modified the sonar system in Kim and Dix and Leonar in Claim 20 in view of the passive classification system of Dix in or order to create a sonar that uses passive modes to identify targets. Doing so would enable the target classification without the relying only on active sonar.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (IEEE; Oct 2008) as applied to claim 1 above, and further in view of Rikoski (US 9529082 B1). 
Regarding claim 25, Kim does not explicitly teach wherein at least some of the adjacent groups are configured to transmit orthogonal codes in the same frequency band, and have shared common receivers, said shared receivers using the multistatic echoes of the targets coming simultaneously from the transmitters of said adjacent groups, the receivers being configured to distinguish the received echoes between two transmitters.[Though Kim envisions multiple transmitters and receivers as possible in page 1373]
Rikoski teaches that at least some of the adjacent groups are configured to transmit orthogonal codes in the same frequency band, and have shared common receivers, said shared receivers using the multistatic echoes of the targets coming simultaneously from the transmitters of said adjacent groups, the receivers being configured to distinguish the received echoes between two transmitters. [Col 22; lines 25-35 teach using phases to distinguish between transmitters using the same frequency]

Response to Arguments

The amended claims involve adding the limitations of claim 2 into claim 1. Both claims have been rejected in the final rejection dated 08/25/2021 using Kim (IEEE; Oct 2008). The reasons for rejection and the applicant arguments have been addressed in the final rejection. 
With regards to the arguments in the remarks dated 10/20/2021. Applicant relies on features ("Blind zone" vs "Black and White zone") that are not in the rejected claims. 
Regarding the relationship between D and the distance (2x1), any receiver in Kim such as Rx3 has a geometric relationship. Selecting any point for Rx3 will create some dependence to the line between Rx1 and Rx2 and distance to transmitter. This has already been stated on page 5 of the final rejection. 
Applicants arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicants arguments appear to be a restatement of the arguments from the Remarks filed on 08/11/2021. Rejections are maintained – and no allowable subject matter can be identified at this time. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645